Citation Nr: 0927296	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to the assignment of a 100 percent rating for 
posttraumatic stress disorder (PTSD) from August 8, 2003 to 
May 17, 2006.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, granting a 100 percent schedular 
evaluation for the veteran's service-connected PTSD, 
effective from May 17, 2006.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2008.  A 
transcript of that proceeding is of record.  


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service 
connection for PTSD on August 8, 2003, and by its rating 
action of August 2004, the RO granted service connection for 
PTSD and assigned an initial 10 percent rating, effective 
from August 8, 2003.  

2.  The Veteran filed a notice of disagreement with the 
initial rating assigned for his PTSD in February 2005, and he 
has continuously prosecuted his claim for a higher initial 
rating since that time.  

3.  By RO action in September 2005, the rating for the 
veteran's PTSD was increased from 10 percent to 20 percent, 
effective from August 8, 2003, and a 100 percent rating was 
assigned therefor, effective from May 17, 2006, by RO action 
in June 2006.  

4.  From August 8, 2003, to May 16, 2006, the veteran's PTSD 
resulted in a total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD, 
from August 8, 2003, to May 16, 2006, have been met.  
38 U.S.C.A. §§ 1110, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the 
appellant, the need to discuss the VA's efforts to comply 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the 
United States Code, its implementing regulations, or the body 
of law interpretive thereof, is obviated.  

By this appeal, the Veteran seeks an earlier effective date 
for a 100 percent rating for his PTSD, which the RO 
previously granted from May 17, 2006.  He alleges that he was 
rendered unable to engage in gainful employment solely as a 
result of his PTSD from the time in August 2003 that he 
submitted his original claim for service connection for PTSD 
and he points to medical opinions offered by his treating VA 
psychiatrist and Vet Center counselor as proof of his 
entitlement to an initial rating of 100 percent from the date 
of the VA's receipt of his claim for service connection on 
August 8, 2003.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400. 

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent schedular evaluation.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  The criteria for a 70 percent 
rating are met if there are deficiencies in most of the areas 
of work, school, family relations, judgment, thinking, and 
mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Diagnostic and Statistical Manual of Mental 
Disorders, 32 (4th ed. 1994); see also Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  A GAF score of 41-50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 31-40 indicates 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
A GAF scale score of 21-30 denotes behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  

The record reflects that the Veteran served as a light 
weapons infantryman in Vietnam from July 1968 to January 
1969, earning the Combat Infantryman Badge.  He filed his 
original claim for service connection for PTSD on August 8, 
2003.  By rating action, dated in August 2004, the RO granted 
service connection for PTSD, assigning a 10 percent rating as 
of August 8, 2003.  Received by the RO in February 2005 was a 
statement from the veteran requesting "reconsideration" by 
the RO of the 10 percent rating assigned for his PTSD in 
August 2004.  While the Veteran did not label or caption such 
document as a notice of disagreement, given the content of 
the statement reflecting disagreement with the RO's 
assignment in August 2004 of a 10 percent rating for his PTSD 
and its date of receipt by the RO, it must reasonably be 
construed by the Board as a notice of disagreement with the 
August 2004 action.  See 38 C.F.R. §§ 20.201, 20.302 (2008).  
Special wording is not required; an NOD must merely be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  Morover, 
VA must liberally construe all documents filed by a claimant.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  That is, 
VA has an obligation to liberally construe the pleadings of a 
claimant to discern all issues raised in the record.  See 
Robinson v. Shinseki, No. 2008-7095 (Fed. Cir. Feb. 25, 
2009).

It is pertinent to note that Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
VA has a duty to fully and sympathetically develop a 
claimant's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  

Given that a timely notice of disagreement was filed with the 
August 2004 rating decision, finality did not attach to the 
August 2004 determination, see 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2008), and, therefore, there is no 
bar to consideration of whether a 100 percent rating is for 
assignment for PTSD from the date of the RO's receipt of the 
veteran's claim in August 2003.  

Evidence is of record that both supports and contraindicates 
the existence of 100 percent disabling PTSD from August 8, 
2003, including the report of a VA psychiatric examination in 
April 2004 indicating a score of 67 on the GAF scale with GAF 
scores ranging from 64 to 68 in the prior twelve months.  
Progress reports from the veteran's VA treating psychiatrist, 
as compiled from January 2005 to October 2005, depict a far 
more disabling PTSD with recorded GAF scores of 45 and a 
range of GAF scores in the past year of 40 to 50.  When the 
VA psychiatrist examined the Veteran on May 17, 2006, a GAF 
score of 40 was assigned, with a range of GAF scores of 40-50 
occurring in the prior twelve months, and it was determined 
that the veteran's PTSD, alone, rendered him unable to work.  
VA examination in April 2005 yielded a diagnosis of chronic 
PTSD and the examiner described the existence of a moderate 
PTSD symptoms; a GAF scale score of 55 and a range of GAF 
scores from 52 to 65 in the past year.  

Salient evidence is offered by the veteran's treating VA 
psychiatrist in a February 2007 statement, wherein it was set 
forth that a careful review of VA and Vet Center treatment 
records indicated that the Veteran most certainly manifested 
the signs and symptoms of PTSD that were 100 percent 
disabling from August 2003.  Also submitted is a treatment 
summary, dated in April 2007, from a social worker at the 
Babylon Vet Center in which it was noted, in pertinent part, 
that the Veteran presented with severe PTSD symptoms in early 
2004 and that permanent, total disablement of the Veteran due 
to PTSD in fact preceded by several years the filing of his 
VA compensation application in August 2003.  The Vet Center 
records of multiple appointments beginning in July 2003 are 
of record.  Such records, when considered with an opinion 
based, in part, upon a review of these records, are 
consistent with total industrial impairment from the date of 
receipt of the original claim for service connection received 
on August 8, 2003.

As indicated above, there is evidence both for and against 
the proposition that the Veteran was 100 percent disabled, on 
a schedular basis, during the period prior to May 17, 2006.  
The more persuasive evidence, however, is that provided by 
the veteran's two treating mental health professionals, both 
of whom are VA employees, who determined that the veteran's 
PTSD was totally disabling since at least August 2003.  On 
that basis, and with the Vet Center records dated from the 
time the Veteran filed his claim in August 2003, the Board 
assigns an effective date of August 8, 2003, for the 100 
percent schedular rating for the veteran's PTSD.  As this is 
the effective date sought, this decision grants the benefit 
sought in full. 


ORDER

An effective date of August 8, 2003, for a 100 percent 
schedular rating for PTSD is granted, subject to those 
provisions governing the payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


